Citation Nr: 0721450	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-13 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a gunshot wound of 
the left hand with residual permanent flexion of the third 
and fourth digits, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978 and from April 1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The case was subsequently transferred to the 
Atlanta, Georgia, RO.  

In January 2005, the veteran presented testimony at a 
personal hearing conducted at the Atlanta RO before a 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In August 2005, the Board remanded this claim for further 
development.  The case has since returned to the Board and 
the directives of the August 2005 Board remand have been 
fully complied.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the November 2004 Form 8 and the June 
2007 informal hearing presentation list entitlement to 
service connection for post traumatic arthritis of the left 
knee as an issue currently before the Board.  However, that 
claim was denied in the August 2005 Board decision and is 
therefore not before the Board.


FINDINGS OF FACT

1.  Prior to August 26, 2002, the veteran was not shown to 
have favorable ankylosis of three digits of his left hand, to 
include limited motion permitting flexion of the tips to 
within 2 inches of the transverse fold of the palm.  

2.  As of August 26, 2002, the veteran has not been shown to 
have any limitation of motion of his left thumb, to include a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  

3.  The veteran has not been shown to have ankylosis of any 
of his fingers at any time.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for a gunshot wound of the left hand with residual 
permanent flexion of the third and fourth digits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5229 (2006).

2.  The criteria for a rating in excess of 10 percent 
disabling for a gunshot wound of the left hand with residual 
permanent flexion of the third and fourth digits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5222 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2001, prior to the 
initial decision on the claim in March 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2001 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the RO stated that the evidence must show that 
his service-connected disability had increased in severity 
beyond the evaluations currently assigned. 

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any current treatment records showing that 
his service-connected disability had gotten worse.  

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.

The Board notes that this claim was remanded by the Board in 
August 2005 in part to notify the veteran of the regulation 
changes to the rating criteria for evaluating ankylosis and 
limitation of motion of the digits of the hands.  The veteran 
was also informed of the new rating criteria in the March 
2007 SSOC.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In a letter 
dated in May 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as an increased rating is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran underwent a VA examination in September 
2000 and another pursuant to the August 2005 Board remand in 
August 2006.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of a gunshot wound to his left 
hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.  
The veteran was previously assigned a 10 percent disability 
evaluation for his residuals of a gunshot wound to his left 
hand pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5223 in 
the March 2002 RO decision, which was effective from June 25, 
1996.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating hands and 
fingers under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
which became effective August 26, 2002.  As the veteran's 
claim was pending during the regulation changes, the version 
of the regulation that is more favorable to the veteran is to 
be applied to the facts of his case.  See VAOPGCPREC 3-2000 
(April 10, 2000).  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to August 26, 2002, neither the 
RO nor the Board could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
August 2005 Board decision and March 2007 SSOC.  Thus, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard, 4 Vet. App. at 393-94.

Under the old rating criteria, with only one joint of a digit 
ankylosed or limited in its motion, the determination was be 
made on the basis of whether motion was possible to within 2 
inches of the median transverse fold of the palm; when so 
possible, the rating was to be for favorable ankylosis, 
otherwise unfavorable.  Limitation of motion of less than 1 
inch in either direction was not considered disabling.  38 
C.F.R. § 4.71a (as in effect prior to August 26, 2002).

Under Diagnostic Code 5222, a 20 percent rating was assigned 
for favorable ankylosis of three digits of one hand (in the 
veteran's case middle, ring and little) if there was limited 
motion permitting flexion of the tips to within 2 inches of 
the median transverse fold of the palm.  Limitation of motion 
of less than 1 inch in either direction was not considered 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5222 (as in 
effect prior to August 26, 2002).

Effective August 26, 2002, Diagnostic Codes pertaining to 
limitation of motion of the thumb (DC 5228), the index or 
long finger (DC 5229), and the ring or little finger (DC 
5230) were added.
Limitation of motion of the thumb: A 20 percent rating is 
warranted-for the major or minor hand-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor hand-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor hand-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger: A 
noncompensable rating is warranted for any limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under the amended regulation, explanatory notes for 
Diagnostic Codes 5216-5230 provide that evaluation of 
ankylosis or limitation of motion of single or multiple 
digits provides for the index, long, ring, and little fingers 
(digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.  Under the amended criteria, Note (5) provides 
that if there is limitation of motion of two or more digits, 
each digit is evaluated separately and the evaluations are 
combined.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
noted on the August 2006 VA examination, the veteran is 
right-handed and his left hand is for evaluation; as such, 
minor, as opposed to major, hand and finger disability 
ratings are applicable.  38 C.F.R. § 4.69.

The Board notes that the veteran reported during the August 
2006 VA examination that in 1978 he sustained a gunshot wound 
to his left hand when he was accidentally shot by a falling 
weapon.  The bullet entered his mid palm and exited dorsally.  
The wound was cleaned, debrided, and splinted for three 
months.  The veteran stated that he had problems with the 
range of motion of his fingers and was unable to extend 
fingers three, four, and five.  The veteran also complained 
of numbness in his fingers three, four, and five and his 
hand.  He contended that his hand has gotten progressively 
worse over time.  After reviewing the claims file, the 
examiner noted that the veteran had one surgery and had 
therapy for his hand.  After examination, the examiner 
reported that the veteran had a gunshot wound to his left 
hand with a middle (third) metacarpal fracture that healed 
with mild ulna deviation of the lateral three fingers (third, 
fourth, and fifth).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for a gunshot 
wound of the left hand with residual permanent flexion of the 
third and fourth digits under the new rating criteria, which 
became effective August 26, 2002.  The veteran has not been 
shown to have any limitation of motion of his left thumb, to 
include a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Further, he has not been shown to have 
ankylosis of any of his fingers.  The Board notes that the 
veteran's middle (long), ring, and little fingers (third, 
fourth, and fifth) are affected and only compensable 
evaluations are given for his long finger.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.

In this regard, during a September 2000 VA examination, the 
veteran had intact flexion of the thumb and index finger with 
relatively normal function at those digits.  There was full 
passive motion of all his digits.  Passive flexion was intact 
and the veteran had 0 palm to pulp distance when all fingers 
were passively flexed.  His finger abduction was intact and 
he was able to abduct in between the index and long finger 
and the ring and the small finger.  During the August 2006 VA 
examination, the joint motion of the veteran's third, fourth, 
and fifth fingers was affected.  He had full passive motion 
to his fingers with mild ulna deviation.  There was no 
ankylosis.  The range of motion of fingers three, four, and 
five at the metacarpal phalangeal joint was 15 to 80 degrees 
and the other joints (dip and pip) had normal range of 
motion.  The veteran had lack of full extension of the third, 
fourth, and fifth fingers.  As such, the Board finds that the 
veteran is not entitled to a higher evaluation for his 
gunshot wound of the left hand with residual permanent 
flexion of the third and fourth digits under the new rating 
criteria effective August 26, 2002.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5228 and 5229.  

As previously discussed, there were no findings of ankylosis 
of any fingers so the corresponding diagnostic codes are not 
for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5227.

The Board acknowledges the veteran's complaints of pain and 
the findings during the September 2000 VA examination of 
decreased grip strength and pain in his left hand.  In June 
2005, the veteran reported chronic throbbing pain in his left 
hand.  In August 2003, the veteran had mild flexor 
contracture and weakness but no clubbing, cyanosis, or edema.  
The veteran was under orthopedic care in November 2000 and 
his left hand was swollen at the time.  During a January 2002 
VA examination for an unrelated disability, the veteran wore 
a splint on his left hand.  The Board also notes the August 
2006 reports of pain in his palm and fingers.  Notably, there 
was no inflammation, abnormal motion, flare-ups of bone or 
joint disease.  Additionally, the weight bearing joint was 
not affected.  The examiner found that the veteran did not 
have significant occupational effects but did have decreased 
manual dexterity and problems with lifting and carrying.  
However, the Board concludes that these findings were 
contemplated in the assigned 10 percent rating and do not 
warrant a higher rating.  DeLuca, 8 Vet. App. 202, 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board has also contemplated whether the veteran is 
entitled to a higher rating under 38 C.F.R. § 4.73, 
Diagnostic Codes 5307 and 5308.  However, the veteran has not 
been shown to have moderately severe loss of flexion of the 
wrist or fingers or loss of extension of the wrist, fingers, 
and thumb with abduction of the thumb.  38 C.F.R. § 4.73, 
Diagnostic Codes 5307 and 5308.  The Board further 
acknowledges the note which states that the hand is so 
compact a structure that it should be rated under limitation 
of motion, which was done in this case.  38 C.F.R. § 4.73.  

The Board has additionally considered whether the veteran is 
entitled to separate evaluation under the neurological codes.  
During the September 2000 VA examination, physical 
examination revealed decreased sensation in the web space on 
the radial side of the ring finger and ulnar side of the long 
finger.  He had intact sensation in the other fingers with 
light touch.  Importantly, EMG and nerve conduction studies 
of the left hand were normal.  The veteran claimed numbness 
to the entire ulna side of the hand in August 2006.  The 
examiner indicated that the sensation test was not reliable 
but the veteran probably had some decreased sensation to his 
third and fourth fingers.  However, these findings do not 
warrant a compensable rating under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515 or 8516.  The veteran has not been 
shown to have mild incomplete paralysis of the median, radial 
or the ulnar nerve.  As such, the veteran is not entitled to 
a separate rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8514-8516.

Further, the veteran is not entitled to a separate evaluation 
for his scar.  It was noted during the September 2000 
examination that the veteran had a 3 cm in length well healed 
scar in the palm of this left hand at the level of the distal 
palmar crease in between the third and fourth rays.  The scar 
was nontender and appeared to be the same color as the 
underlying skin.  However, this scar is already rated under 
limitation of motion pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5229.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  Furthermore, this scar does not warrant a separate 
rating because it has not been shown to be painful on 
examination or unstable.  38 C.F.R. §§ 4.118, Diagnostic 
Codes 7803 and 7804.  Additionally, it is not large enough to 
be rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 or 
7802. 

Considering the evidence of record under the laws and 
regulations before August 26, 2002, the Board finds that the 
veteran was entitled to a higher evaluation for his gunshot 
wound of the left hand with residual permanent flexion of the 
third and fourth digits prior to August 26, 2002.  The 
veteran was not shown to have favorable ankylosis or limited 
motion of his left middle, ring, and little fingers analogous 
to permitting flexion of the tips to within 2 inches of the 
transverse fold of his palm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5222(a) (2001).  In this regard, during a September 2000 
VA examination, the veteran had intact flexion of the thumb 
and index finger with relatively normal function at those 
digits.  There was full passive motion of all his digits.  
Passive flexion was intact and the veteran had 0 palm to pulp 
distance when all fingers were passively flexed.  The Board 
acknowledges that during the August 2006 VA examination, the 
joint motion of the veteran had lack of full extension of his 
third, fourth, and fifth fingers.  However, he had full 
passive motion to his fingers with mild ulna deviation.  The 
Board finds it significant that the range of motion of 
fingers three, four, and five at the metacarpal phalangeal 
joint was 15 to 80 degrees and the other joints (dip and pip) 
had normal range of motion.  As mentioned above, for digits 
II through V, the metacarpophalangeal joint has a range of 
zero to 90 degrees of flexion.  The Board finds the 
limitation of motion at the metacarpal phalangeal joint is 
not analogous to a limitation of motion to within 2 inches of 
the transverse fold of the palm.  As such, the veteran is not 
entitled to an increased evaluation for his left hand with 
residual permanent flexion of the third and fourth digits 
prior to August 26, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 
5222(a) (2001), DeLuca, 8 Vet. App. 202, 38 C.F.R. §§ 4.40, 
4.45, 4.59.

The veteran was not found to have ankylosis to warrant a 
rating under the corresponding codes prior to August 26, 
2002.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5221, 5224-
5227 (2001).

The Board finds that the veteran was not entitled to a 
separate evaluation under the old scar codes prior to the 
regulation change in 2002.  In this regard, the scar has not 
been shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7803 and 7804 (2001).  In fact, the 
Board finds that the veteran's scar was properly rated under 
38 C.F.R. § 4.71a, 5222(a).  38 C.F.R. § 4.119, Diagnostic 
Code 7805 (2001).

In sum, the Board concludes that the veteran was 
appropriately assigned a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
gunshot wound of the left hand with residual permanent 
flexion of the third and fourth digits under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 




ORDER

Entitlement to an increased evaluation for a gunshot wound of 
the left hand with residual permanent flexion of the third 
and fourth digits, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


